Order entered July 3, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00494-CV

                                  INVASIX, INC., Appellant

                                              V.

                   DEBBIE JAMES AND KATLYNN CLINICH, Appellees

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-18-17175

                                           ORDER
        Before the Court is appellees’ June 28, 2019 unopposed motion for extension of time to

file their brief. We GRANT the motion and ORDER the brief received on June 24, 2019 filed

as of the date of this order.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE